THE CHIEF JUSTICE
delivered the opinion of the Court.
It is well settled that public justice must be answered before the owner of property,ton which a crime may have been committed, can obtain redress for an injury to it. Killing a slave is prima facie a capital felony, and if the master becomes prosecutor it is important to the ends of justice that he should conduct the prosecution in good faith. If an acquittal should be brought about by his collusion, he cannot afterwards sustain an action for the trespass. The plea of the defendant here, went directly to the jist of the action. Although the matter of it may not be very formally and specifically stated, it was not so frivolous as to authorize the Court to strike it out on motion. The judgement must be reversed and the cause remanded.a
Judge Crenshaw not sitting.

 12 East. 41$